 CANTORBROS., INC.Cantor Bros., Inc.andAutomotive and Allied Indus-tries Employees of San DiegoCounty,Local UnionNo. 481 of the International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Help-ers of America.Case 21-CA-11968March 6, 1974DECISION AND ORDERBy CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYOn November 21, 1973, Administrative Law JudgeJerrold H. Shapiro issued the attached Decision inthis proceeding. Thereafter. Respondent filed excep-tions and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Cantor Bros., Inc., San Diego,California, its officers, agents, successors, and as-signs, shall take the action set forth in the saidrecommended Order.1TheRespondent has excepted to certain credibility findings made bytheAdministrative Law Judge.It is the Board's established policy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibihty unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Div Wall Products,Inc; 91NLRB544,enfd 188 F.2d 362(C A 3) We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE. CASEJERROLD H. SHAPIRO, Administrative Law Judge: Thehearing in this case held on November 6, 1973,1 basedupon charges filed by the Automotive and Allied Indus-triesEmployees of San Diego County, Local Union No.481of the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, onJuly 19 and a complaint issued on September 7, on behalfof the General Counsel of the National Labor RelationsBoard, herein called the Board, by the Regional Director433of the Board, Region 21, alleging that Cantor Bros., Inc.,herein called the Respondent, has engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (1) oftheNational Labor Relations Act, herein called the Act.The Respondent filed an answer denying the commissionof the alleged unfair labor practices.Upon the entire record and from my observation of thedemeanor of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, Cantor Bros., Inc., is a corporation locatedinSanDiego,California,where it manufactures anddistributes recapped automobile and truck tires and relatedproducts. Its annual gross revenue is in excess of $500,000and it annually purchases goods valued in excess of$50,000 directly from suppliers located outside of Califor-nia.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAutomotive and AlliedIndustriesEmployees of SanDiego County, Local Union No. 481of the InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, herein called the Union,is a labororganizationwithin themeaning of Section 2(5) of the Act.III.THEQUESTIONPRESENTEDThe ultimate question presented in this proceeding is themotive of the Respondent in discharging Manuel Cerecero.The General Counsel contends that the discharge wasmotivated by reason of Cerecero's union activities andsympathies.Respondent urges that the discharge wasmotivated bybona fidebusiness considerations.IV. THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundIn about 1950, the Respondent recognized the Union asitsemployees' collective-bargaining representative. Sincethat time, the Respondent and the Union have been partiesto successive collective-bargaining agreements, the last ofwhich expired on July 31, 1972.Negotiations for a new contract began in June 1972. TheRespondentwas represented at the negotiations byBernard Sosna, its vice president and secretary. Animpasse in negotiations was reached, and on August 2,1972, the Union supported by about 26 employees struckthe Respondent.On or about September 28, 1972, the Respondent refusedto continue to meet and bargain with the Union for thereason that it questioned the Union's majority status. Inresponse, the Union filed unfair labor practice chargesalleging that the Respondent by its conduct had violatedthe Act. The Board's General Counsel issued a complaint,and the Board, after a hearing, on May 21 issued aDecision and Order concluding that the Respondent,1All dates, unless otherwise specified,refer to 1973209 NLRB No. 81 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDacting through its vice president, Bernard Sosna, violatedSection 8(a)(1) and (5) of the Act by soliciting strikingemployees to abandon the strike and the Union, therebyundermining the Union, and by withdrawing recognitionfrom the Union and refusing to bargain with it on and afterSeptember 28, 1972.2Manuel Cerecero, the alleged discnminatee, was a unitemployee employed as a molderman since October 1971.On or about July 31, 1972, Cerecero, with five other unitemployees, left work for about 2-1/2 hours to attend aunion ratification meeting. The next day the six employeeswere discharged by Sosna. According to the undenied andcredible testimony of Cerecero, on or about August 1,using Foreman Jesus Ledesma as an interpreter,3 Sosnaasked the six employees why they had left work theprevious day. The employees, through Ledesma, repliedthat at the request of the Union, they had attended a unionmeeting. Sosna informed them they were discharged.The Union protested the discharge by filing a grievanceagainst theRespondent pursuant to the contractualgrievance arbitration procedure. The grievance was heardby an arbitrator who, on February 22, issued his "Findingsand Award." The arbitrator set aside the discharge, findingit"was not for cause within the meaning of the collectivebargaining agreement."Cerecero actively supported the Union during the strike.Until reinstated, as described below, he picketed theRespondent's premises carrying a sign protesting theRespondent's refusal to bargain with the Union. Respon-dent's officials observed him on the picket line and it isundisputed that the Respondent believed he was a unionadherent.On or about April 2 at the request of Sosna, Cereceroreported to the company's office. Foreman GilbertoSanchez acted as an interpreter, and Sosna offered toreinstate Cerecero. Cerecero's reemployment, however, wasconditioned upon his repudiation of the Union. Sosna toldhim that he was being reinstated, as Cerecero crediblytestified,"with the conditions that I would not be inanymore Union." Cerecero, in substance, answered that hehad a right to belong to the Union. Sosna did not pursuethematter.He told Cerecero to report for work the nextday.4B.The Dischargeof Manuel CereceroCerecero returned to work on April 3 and was employedcontinuouslyuntilhis discharge on July 17.During his first period of employment, October 1971 toJuly 31, 1972, Cerecero worked as a molderman onautomobile tires. On April 3 he was reinstated to the same2CantorBros,Inc,203 NLRB No 116.3A number ofthe Respondent's employees, including Cerecero, speakSpanishand have only a limitedunderstanding of English On the otherhand,Sosna speaksonly English4Sosnadid notgivehis version of this conversationbut simply deniedhaving a conversationwith Cerecero on or about April 3 on thesubject ofnot engaging in union activities if he was reinstated I do notcredit hisdental.In bearing and demeanorCereceroimpressed me as more reliableand trustworthythanSosnaAlso, theRespondent,for an unexplainedreason did not call Foreman Sanchez to refuteCerecero's testimony thatSanchez acted as an interpreterand thatSosna conditionedCerecero'sreemploymentupon his repudiation of the UnionIpresume,in thesejob classification but was assigned to mold truck tires. Onemonth before his discharge he was reassigned to automo-bile tires. It is undisputed, however, that for a penod ofabout 15 days immediately before his discharge Cerecerowas not doing the work of a molderman. Along withemployee Ramos, he spent almost all of his working timesalvagingtireswhich had been damaged by a fire on theCompany's premises.On Monday, July 16, Cerecero was absent from work.On Tuesday, July 17, Cerecero was warned by employeeRamos that it looked like he was going to be discharged.Cerecero, who has only a limited command and under-standing of English, sought out a bilingual employee,Ernesto Tanabe, and asked him as a favor to go withCerecero to the Company's office where, using Tanabe asan interpreter, Cerecero spoke to Sosna. Cerecero askedwhether the Company intended to dischargehim. Sosnareplied in the affirmative, spoke to a secretary, and toldCerecero that his final paycheck was ready. Cerecero askedfor the reason he was discharged. Sosna, in response, askedwhy he had been absent from work on "many Mondays."Cerecero explained that he was absent because he hadgone to the doctor. When Sosna indicated that he thoughtthe absences had been caused by a hangover, Cerecerooffered to prove that he had gone to the doctor by showingSosna certain papers. Also, Cerecero gave the location ofthe doctor's office. Sosna stated he was notinterested inlooking at the papers which would prove that Cerecero wastelling the truth, and changed the subject from absenteeismtowork performance. Sosna asked why Cerecero wasworking so slow and stated that the foreman had spoken toCerecero about this matter. Cerecero denied that he wasworking slow, stating that throughout his employment hisspeed had remainedthe same andpointed out that for thepast several days he had not been doing his normal workbut had beensalvagingburned tires. At this point Sosnaterminated the conversation by handing Cerecero his finalcheck, stating that he hoped things went well withCerecero, but at thesame time commentingthat Cerecerothought too much about the Union.5At the hearing, the Respondent, through its attorney,stated that "the reason [for Cerecero's discharge] is bothpoor performance and a pattern of Monday and Fridayabsenteeism" Sosna, the person who decided to dischargeCerecero, testified he discharged Cerecero for the reason"hewas not performing his duties properly. He wasextremely slow as if deliberately, and in addition to that hewas consistently absent or tardy", and testified that theincident that tnggered the discharge was the fact thatCerecero was absent without permission on July 16. I shallcircumstances,that Sanchez' testimony would have been unfavorable to theRespondent.5The dischargeinterview described above is based upon Cerecero'scredible testimony which was given with conviction and in a straightforwardmanner.Sosna testified that he spoke to Cerecero,inEnglish,without aninterpreter and that,in substance,told him he was discharged because hewas not performing his duties and that despite apriorwarning,had beenabsent without notifying the company Cerecero, according to Sosna, didnot protest but simply said"okay orthankyou " I do notbelieve Sosna.Cereceroimpressedme in bearing and demeanor as the more honestwitness CANTOR BROS., INC.now examine the reasons advanced by the Respondent tojustify its decision to discharge Cerecero.C.The Reasons Advanced by the Respondent forDischargingManuel CereceroDuring the 15 weeks from his reinstatement to hisdischarge, the record establishes that Cerecero was absentor tardy on the following occasions. On Friday, May 11,without notifying anyone in the Company, he left workabout 1/2 to 1 1/2 hours before quitting time. On Monday,June 18, and Monday, July 16, he was absent from workwithout notifying anyone. And, on Wednesday, June 25, hepunched in late and after working about I hour punchedout for the rest of the day without permission .6Cerecero credibly testified that his absence on Monday,June 18, and Monday, July 16, were caused by illnessesnecessitatingdoctor's appointments, and further crediblytestified that the only time anyone complained or voiceddissatisfaction to him about his absenteeism was whenSosna, as described above, notified him he was discharged.Prior to this, no one from the Company, including Sosna,had voiced dissatisfaction to Cerecero about his absences.?Based on the foregoing, I find that Cerecero was not, ascontended by the Respondent, "consistently absent ortardy," nor does the record establish "a pattern of Mondayand Friday absenteeism." I further find that the failure oftheRespondent to warn or criticize Cerecero about hisabsenteeism prior to his discharge indicates that theRespondent was not disturbed by his record of absentee-ism or the fact that he did not notify the Company abouthis absences.Regarding Cerecero's work performance, Sosna testifiedhis work as a molderman on truck tires was unsatisfactory,the supervisory personnel unsuccessfully tried to train himto do this type of work, and that since he was unable tosatisfactorily perform this work he was reassigned to hisold job,molderman on automobile tires. Cerecero'sperformance on automobile tires, according to Sosna, wasunsatisfactoryinasmuchas he was "extremely slow andcareless," not because of a lack of ability, but it seemed toSosna, that he was deliberately engaging in this type ofwork. Jesus Ledesma, the department foreman, Sosnatestified, on several occasions warned Cerecero about hisunsatisfactory work and subsequently notified Sosna thathe, Ledesma, did not believe Cerecero was going to workout, whereupon Sosna personally told Cerecero he had towork faster and do a better job. Cerecero said he would dothe best he could, but Sosna testified "[Cerecero] contin-ued to do sloppy work and continued to not show up."Sosna, as I have previously observed, in bearing anddemeanor, was not a convincing witness. In addition, histestimony about Cerecero's work performance was generaland vague and wholly without corroboration on matters6Cerecero admittedly did not notify the Company of his absence on July16 and had no recollection of whether he gave such notice on June 18 Hedid not testify about leaving work early on May I 1 and June 25 In general,his testimony on the subject of whether he notified the Company about hisabsences or lateness was confusing and inconsistent In these circumstances,as Sosna testified,I find that all of his absences from work were withoutnoticeto the Company.I I did not believe Sosna when he testified that on June 19 or 20 Sosnaand Foreman Jesus Ledesma told Cerecero if he was absent from work he435where such corroboration should have been available.Foreman Ledesma, for some unexplained reason, was notcalled by the Respondent to corroborateSosna's assertionthatCerecero's work performance was unsatisfactory orthat Ledesma had warned Cerecero about his work or thatLedesma had complained to Sosna about Cerecero's work.Ipresume that Ledesma instead of corroborating Sosnawould have given testimony not favorable to the Respon-dent and would have corroborated the credible testimonyof Cerecero, to the effect that the only remarks made abouthis work were when Ledesma on occasion from a distancewould yell tohim "faster" and laugh. Considering thecircumstances, this is hardly the type of comment that canbe viewed as either a warning oras an expression ofdissatisfactionwith Cerecero's work. Also, in this regard,Cerecero credibly testifiedwithout contradiction thatworking on truck tires compared to automobiletires, "is alittleharder work and slower because trucktires need alittlemore time to cook," than car tires. Finally, circuni-stancesmake me skeptical of Sosna's assertion thatCerecero suddenly became an unsatisfactory employee.There is no contention that Cerecero's work was notsatisfactory during hisinitialperiod of employment priorto his discharge on August 1, 1972. Upon reinstatement,and after the Respondent had learned ofhisunionsympathies, Cerecero allegedly became an unsatisfactoryemployee incapable of performing molderman work ontruck tires and when transferred to his old job onautomobile tires deliberately did unsatisfactory work. Thisuncorroborated story, told by Sosna, rings false.Based on the foregoing, I am of the opinion and find thatthe evidence does not establish that Respondent regardedCerecero as an unsatisfactory employee or that prior to hisdischarge had warned or criticized Cerecero about hiswork performance.Ultimate FindingsD.Ireach the conclusion that in discharging Cerecero theRespondent was not motivated by the reasons advanced atthehearing by its attorney, "poor performance and apattern of Monday and Friday absenteeism" or by its VicePresident Bernard Sosna- "[Cerecero] was not perform-ing his duties properly. He was extremely slow as ifdeliberately, and in addition to that he was consistentlyabsent or tardy."The record, for the reasons previously set forth, does notestablish that Cerecero's work performance was unsatisfac-tory or that the Respondent believed that this was the case.Regarding Cerecero's record ofabsenteeism and tardiness,the record simply does not show a "pattern of Monday andFriday absenteeism" or that "[Cerecero] was consistentlyabsent or tardy", as contended by the Respondent.Also relevant in evaluating Respondent's reasons is themust telephone the Company Nor, did I believe Sosna's further testimonythat at some unspecified time he told Cerecero he would have to give upplaying music on the weekends if it was going to interfere with his work. Hewas not a convincing witness, and his bearing and demeanor was not that ofa trustworthy witness Also, the Respondent did not explain its failure toproduce Foreman Ledesma to corroborate Sosna's testimony that theywarned Cerecero I presume Ledesma's testimony would have beenunfavorable to the Respondent 436DECISIONS OF NATIONALLABOR RELATIONS BOARDfailure of the Respondent to issue a preliminary warning orwarnings to Cerecero about his alleged unsatisfactory workor his absenteeism or tardiness. This indicates that theRespondent was not disturbed by these matters. For, "ifthe employer had really been disturbed by the circum-stances it assigned as reasons for [the discharge], and hadno other circumstances in mind, some word of admonition,some caution that the offending lapse be not repeated, orsome opportunity for correction of objectionable practice,-would be almost inevitable." E.Anthony & Sons, Inc. v.N.L.R.B.,163 F.2d 22, 26-27 (C.A.D.C.). Likewise, theunexplained refusal of Sosna, at the time he notifiedCerecero about his discharge, to look at the papers whichCerecero claimed would have justified his absences,indicates that Sosna was not really concerned aboutCerecero's absenteeism.In evaluating the reasons advanced by the Respondentto justify its discharge of Cerecero, I have carefullyconsidered the contention, advanced by the Respondentthrough its attorney at the end of the hearing, that it wasCerecero's failure to notify the Company that he was goingto be absent and not the absences, as such, which triggeredthe discharge. This representation, however, is not support-ed by the record and is at odds with the testimony ofSosna, the person who decided to discharge Cerecero.Sosna testified that, in part, his reason for dischargingCerecero was "he was consistently absent or tardy" andlaterduring the hearing in referring to Respondent'sdissatisfactionwith Cerecero's absenteeism testified thatCerecero "continued to not show up." And, in notifyingCerecero of his discharge, as described previously, Sosnadid not refer to Cerecero's failure to notify the Company ofhis absence, but justified the discharge on the grounds thathe was "absent many Mondays." Also, as previouslydescribed,Cerecero three times prior to July 17 hadabsented himself from work without notifying the Compa-ny, yet had not been reprimanded for this conduct whichfurther indicates that Sosna was not concerned about thisconduct.Based on the foregoing, I find that Sosna's decision todischarge Cerecero was not motivated by his absenteeismand tardiness, nor his failure to notify the Company whenabsent from work, nor his alleged unsatisfactory workperformance.Does the false motive advanced by the Respondent fordischarging Cerecero establish that a motivating force inRespondent's action was its desire to eliminate a unionadherent?8 In the circumstances of this case such aninference seems appropriate under the rationale of thecourt inShattuck Denn Mining Corp. v. N.L.R.L.,362 F.2d466, 470 (C.A. 9, 1966):8 In this regard, "the cases are legion that the existence of a justifiableground for discharge will not prevent such discharge from being an unfairlabor practice if partially motivated by the employee's protected activity, abusiness reason cannot be used as a pretext for a discriminatory firing[Cases cited]"NLRB v Ayer Lar Sanitarium,436 F 2d 45, 50 (CA 9,1970)9Cerecero's reinstatement by the Respondent, even though it knew hewas a union adherent, in the circumstances of this case is not sufficient toneutralize the evidence which establishes that Cerecero's subsequentdischarge was discriminatonly motivated For, Cerecero's reinstatement canhardly be characterized as a voluntary act where, as here, an arbitrator hadissued an award voiding the initial discharge and, in effect, had ordered theNor is the trier of fact . . . required to be any more nailthan is the judge. If he finds the stated motive for adischarge is false, he certainly can infer that there isanother motive. More than that, he can info- that themotive is one that the employer desires to conceal-anunlawful motive-at least where . . . the surroundingfacts tend to reinforce that inference ... .Here, the "surrounding facts" preponderate in favor of afinding that the Respondent in discharging Cerecero wasmotivated by its belief that he was a union adherent.Respondent knew Cerecero was an active union adherentwho had picketed the Respondent on behalf of the Union.Respondent also knew that Cerecero was steadfast in hisdevotion to the Union. He had refused to succumb toSosna's threat that his reinstatement was conditioned uponhis repudiation of the Union. instead, Cerecero reaffirmedhis loyalty to the Union.9 That Sosna was antagonistictoward Cerecero because of his refusal to repudiate theUnion and that Sosna considered his refusal in arriving atthe decision to discharge Cerecero is established by Sosna'scomment made to Cerecero at the time of the discharge, tothe effect that Cerecero thought too much about theUnion.When these surrounding circumstances are juxta-posed with the false reasons advanced by the Respondentas its motive for discharging Cerecero, I am convinced thatthey establish, by a preponderance of the evidence, that indischarging Cerecero the Respondent was motivated by hisunion activities and sympat;iies.10Accordingly, by engag-ing in such conduct the Respondent violated Section8(a)(3) and (1) of the Act.Upon the basis of the foregoing findings of fact and theentire record, I make the following:CONCLUSIONS OF LAW1.Cantor Bros., Inc., the Respondent, is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Automotive and Allied Industries Employees of SanDiego County, Local Union No. 481 of the InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By discharging Manuel Cerecero Reyna on July 17,1973, because of his union activities and sympathies, theRespondent engaged in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Respondentto reinstateCereceroioThe recent unfair labor practicesengagedin bythe Respondent asfound by the Board inCantorBros,Inc,203 NLRB No. 116, are relevant inevaluating the Respondent'smotive for dischargingCerecero.See, e.g.,Tonkin Corp of California d/b/a Seven-Up Bottling Co of Sacramento v.N L R B,420 F.2d 495 (C.A. 9, 1969),N L.R.B. v. Clinton Packing Co, Inc,468 F.2d 953, 954 (C A 8, 1972). In my opinion, the natureand proximity ofthese unfair labor practicesin relationto Cerecero's discharge lend supportto the GeneralCounsel's contention thatCerecero'sdischargewasdiscriminatorilymotivatedBut, even absent theserecent unfair laborpractices, for thereasons setout previously, the evidence preponderates infavor of afindingthat Cerecero's dischargewas discnminatonlymotivated. CANTORBROS.,INC.437THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices violative of Section 8(a)(3) and (1) of theAct, I shall recommend that it cease and desist therefromand take certain affirmative action in order to effectuatethe policies of the Act.Having found that the Respondent discriminatorilydischarge employeeManuel Cerecero Reyna, I shallrecommend that the Respondent offer him immediate andfull reinstatement to his former job or, if that job no longerexists,toa substantially equivalent position, withoutprejudice to his seniority and other rights and privilegesand make him whole for any loss of earnings he may havesuffered by reason of such discrimination, by payment of asum of money equal to that which he normally would haveearned as wages from the date of discharge to the date ofsaid offer of reinstatement, less his net earnings duringsuch period with backpay computed on a quarterly basis inthe manner established by the Board inF.W.WoolworthCompany,90 NLRB 289, and with interest thereon asprescribed by the Board inIsis Plumbing & Heating Co.,138 NLRB 716.As the unfair labor practice committed by the Respon-dent is of a character which goes to the very heart of theAct, I shall recommend that an order requiring theRespondent to cease and desist therefrom and to cease anddesist from infringing in any other manner upon the rightsof employees guaranteed by Section 7 of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:necessary to analyze the amount of backpay due and therightof reinstatement under the terms of this Order.(d) Post at its place of business in San Diego, California,inEnglish and Spanish, copies of the attached noticemarked "Appendix." 12 Copies of said notice, on formsprovided by the Regional Director for Region 21, afterbeing duly signed by Respondent's representative, shall beposted by Respondent immediately upon receipt thereofand be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 21, inwriting,within 20 days from the date of this Order whatsteps have been taken to comply herewith.i i In the event no exceptions are filedas provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommendedOrderherein shall,as provided by Sec102 48 of theRules and Regulationsbe adopted by theBoard and becomeitsfindings, conclusionsand order,and all objections thereto shall bedeemed waivedfor all purposes.12 In the event that the Board'sOrder is enforcedby a Judgment of aUnited StatesCourt of Appeals, the wordsin the notice reading "Posted byOrder of the National LaborRelations Board" shallread "Posted Pursuantto a Judgment of the UnitedStates Courtof AppealsEnforcing an Order ofthe NationalLaborRelations Board "APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentORDER 11Respondent, Cantor Bros., Inc., San Diego, California,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Automotive and AlliedIndustries Employees of San Diego County, Local UnionNo. 481 of the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, orany other labor organization of its employees, by discharg-ing employees or by otherwise discriminating in regard tothe hire or tenure of employment of employees or any termor condition of employment.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Make Manuel Cerecero Reyna whole for any loss ofearnings suffered by reason of his discharge, in the mannerset forth in the section herein entitled "The Remedy."(b)OfferManuel Cerecero Reyna immediate and fullreinstatement to his former position or, if this position nolonger exists, to a substantially equivalent position, withoutprejudice to seniority or other rights and privileges.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsAfter a trial at which all sides had the chance to giveevidence, the National LaborRelationsBoard found thatwe,Cantor Bros., Inc., violated the National LaborRelations Act, and ordered us to post this notice and tokeep our word about what we say in thisnotice.The Law gives you the right:To form, join or help unions;To choose a union to represent you inbargaining with us;To act together for your common interest orprotection; andTo refuse to participate in any or all of thesethings.The Board has ordered us to promise you that:WE WILL NOT discharge you or otherwise discrimi-nate against you because you are a member of, or havesupported Automotive and Allied Industries Employ-ees of San Diego County, Local Union No. 481 of theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or any otherunion.WE WILL NOT in any other manner interfere with,restrain, or coerce you in exercising the rights guaran-teed to you by the National Labor Relations Act.The National Labor Relations Board found that weviolated the law by discharging Manuel CereceroReyna.WE WILL offer to reinstate Manuel Cerecero Reyna 438DECISIONSOF NATIONALLABOR RELATIONS BOARDto his former job,or if that job is not available,to aThis is an official notice and must not be defaced bysubstantially equal one without any loss of seniority oranyone.other rights and WE WILL reimburse him for any loss ofThis notice must remain posted for 60 consecutive daysearnings he may have suffered because we dischargedfrom the date of posting and must not be altered, defaced,him, together with six percent interest.or covered by any other material.Any questions concerning this notice or compliance withCANTOR BROS.,INC.itsprovisionsmay be directed to the Board'sOffice,(Employer)EasternColumbia Building,849 South Broadway, LosAngeles, California 90014,Telephone 213-688-5229.DatedBy(Representative)(Title)